Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 1 (labeled page 4) of the applicant's remarks, filed 08/17/2021, with respect to the objections to claim 7 have been fully considered and are persuasive.  The objections of 08/16/2021 has been withdrawn. 
Applicant’s arguments, see page 1 (labeled page , filed 08/17/2021, with respect to the  have been fully considered and are persuasive.  The objections of 08/16/2021 has been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. § 103 rejections of claim(s) 1, 3-5, and 7-8 have been considered but are moot in view of the new grounds for rejection. 
Applicant has amended independent claim 1 to recite “the at least one ring on the cylinder betweem the inner washer and outer washer.” In response to Applicant’s amendment Examiner has added reference Blom (US Patent No: 7,025,784).

Claim Objections
Applicant is advised that should claim 3 would be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Blom (US Patent No.: 4,911,716) in view of Walder (US Pub No.: 2014/0288648) and Blom (US Patent No: 7,025,784).
Regarding claim 1, Blom does disclose a voice prosthesis device (as disclosed in the abstract) to enable a laryngectomy patient to speak, wherein the voice prosthesis comprises a cylinder (figure 10 depicts a cylindrical prosthesis) with a first end (the leftmost part of the prosthesis in figure 10, by part 308) and a second end (the rightmost part of the prosthesis in figure 10, by part 304), an inner washer attached to the first end of the cylinder (part 318 in figure 10), and at least one ring (part 324 in figure 10) added to the first or second end (shown at the first end in figure 10) of the cylinder.
However, Blom does not explicitly disclose an outer washer attached to the second end of the cylinder.  Instead, Blom does teach a flanged end 52 in column 7 lines 16-22 that is at the esophageal end of the implant. As per the structure of a flange, it is seen that a flange and a washer are both similar to the point where a flange and a washer are interchangeable and will 
The device of Blom does not disclose a partial shutter coupled to the first end of the cylinder, or a shutter guard placed at the inner part of the inner washer, wherein the shutter guard is embedded to the cylinder. Instead, Walder does disclose a shutter (first disclosed in paragraph [0005], depicted as part 11 in figure 2 as per [0015] in the specs, part of cylinder 2) with a shutter guard (part 10 in figure 2, this is disclosed as a limit stop in paragraph [0017]).  The shutter guard is also seen as being embedded in to the cylinder part 2. 
It would be beneficial to incorporate a shutter like the one found in Walder into the combination device of Blom as said shutter will allow air to pass through it (as per paragraph [0010] while preventing other particles to pass through.  This would be beneficial as this would still allow oxygen flow into the lungs of the patient while preventing unwanted particles, like food, from passing into the lungs. As the device of Blom is disclosed as being a surgical device used for voice restoration that is placed in the esophagus with a one way valve to promote air flow (as per the abstract), incorporating a shutter like device like the one found in Walder will be seen as beneficial to one skilled in the art. 
From here, Walder in view of Blom does not teach at least one ring on the cylinder between the inner washer and outer washer. Instead, Blom (US Patent No: 7,025,784) would teach at least one ring (being labeled as part 62 in figure 1) on the cylinder (figure 1 part 60) between the inner washer (figure 1 part 70 is depicted as being like a washer) and an outer washer (figure 1 part 52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ring of Blom (US Patent No.: 7,025,784) into the combination of Blom and Walder for the purpose of providing an additional means to secure the voice prosthesis of Blom in view of Walder to the patient. Blom (US Patent No.: 7,025,784) discloses a ring like element 62, called a skirt in column 4 lines 1-9 (which is the 20th paragraph in the detailed description) is disclosed to be made of a PVC plastic material with an adhesive used to attach the skirt to the stoma of a patient.  This will secure the voice prosthesis of Blom (US Patent No.: 7,025,784) to the patient. 
Regarding claim 3, Blom in view of Walder and Blom (US Patent No: 7,025,784) teach the voice prosthesis device as claimed in claim 1, wherein Blom teaches the inner washer is placed diametrically opposite to the outer washer (the inner washer 318 is at the leftmost end of the device in figure 11 while the flange 304, being seen as equivalent to the washer, is on the rightmost end of the device), wherein the inner washer attached to the first end of the cylinder stabilizes the voice prosthesis device at the first end to preventing an inward movement of the voice prosthesis device into the trachea (as per figure 11, part 318 (the inner washer) is seen to hold the device in place along 352, which is defined as the posterior wall of the trachea as per column 9 lines 33-50. As such, an inward movement to the trachea is prevented via part 318); and the outer washer (part 304) coupled with the second end of the cylinder (part 304 is on the other end of the device in figure 11 with respect to part 318) stabilizes the voice prosthesis device at the second end to prevent an inward movement of the voice prosthesis into an oesophagus (part 304 in figure 11 is seen to hold the device in place.  As per column 9 line 16-32, part 304 lies against the wall 350 of the esophagus).
Regarding claim 5, the combination of Blom in view of Walder and Blom (US Patent No: 7,025,784) disclose the voice prosthesis device as claimed in claim 1, wherein the partial shutter (disclosed in Walder above as being part 11 in figure 2) opens partially when the air is exhaled from the lung to allow passage of exhaled (as per paragraph [0004] and [0007] of Walder. It stands to reason that the shutter will open to allow an air flow) from the second end to the first end of the cylinder (Walder, part 11 will be located at a second end while the first end will be towards part 9. It should also be noted that Blom discloses a passage of air from a one way valve from a second end to a first end in the abstract of Blom) and in association with shutter guard prevents microbial infection and extends the life span of the voice prosthesis device by avoiding the entry of food particles from the first end into the second end, wherein the shutter guard prevents the food particles from pushing the partial shutter inwards (as per [0030], the valve flaps 4 and 5 in figure 2, which are a part of the shutter, will prevent food or saliva from entering the trachea. This means that the device of Walder will prevent pushing the shutter inwards to prevent the passage of food. This will prevent infections in the trachea and lungs).
Regarding claim 7, Blom in view of Walder and Blom (US Patent No: 7,025,784) teach the voice prosthesis device as claimed in claim 1, wherein Blom teaches that the number of rings to be used depends on the size of the voice prosthesis to be placed in a tracheoesophageal puncture of a patient and the rings (Blom is shown to have one ring being part 324 in figure 11. This is seen to be the appropriate number of rings as per the size of the voice prosthesis of Blom) are arranged to reduce a piston effect and prevent peri-prosthetic leakage of food (the rings like 324 of Blom will prevent a leakage of food and/or other substances as the rings are used to hold Blom in place. Part 324 is used to secure the washer part 318 in figure 11 which will then secure the device of Blom in place and prevent a peri-prosthetic leakage of food). 
Regarding claim 8, the combination of Blomin view of Walder and Blom (US Patent No: 7,025,784) teach the voice prosthesis device as claimed in claim 1, wherein Walder teaches the partial shutter has a thickness between 3mm and 7mm (paragraph [0061] discloses a diameter of 6mm, which will be the inner diameter shown in figure 2, this will be the diameter of the cylindrical portion of Walder, to which the shutter will extend across).
Regarding claim 10, Blom in view of Walder and Blom (US Patent No: 7,025,784), teach the voice prosthesis device as claimed in claim 1, wherein Blom (US Patent No: 7,025,784) would teach that the at least one ring comprises at least two rings on the cylinder between the inner washer and the outer washer (being part 62 as well as part 24, which is disclosed as being a flange and depicted as being a ring like member in figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ring of Blom (US Patent No.: 7,025,784) into the combination of Blom and Walder for the purpose of providing an additional means to secure the voice prosthesis of Blom in view of Walder to the patient. Blom (US Patent No.: 7,025,784) discloses a ring like element 62, called a skirt in column 4 lines 1-9 (which is the 20th paragraph in the detailed description) is disclosed to be made of a PVC plastic material with an adhesive used to attach the skirt to the stoma of a patient, which would secure the voice prosthesis of Blom (US Patent No.: 7,025,784) to the patient.
With respect to incorporating part 24 into the combination of Blom and Walder, this would be for the purpose of incorporating a flange system that would hold in place a washer like element, as part 24 is disclosed to do in column 2 lines 37-47 and 56-67. It stands to reason that the flange of Blom (US Patent No.: 7,025,784) could be used to secure the washer of Blom (in the same manner that the flange would secure part 50 in column 2 lines 56-67).
Regarding claim 12, Blom in view of Walder and Blom (US Patent No: 7,025,784) teach the voice prosthesis device as claimed in claim 1, wherein Blom teaches the inner washer is placed diametrically opposite to the outer washer (the inner washer 318 is at the leftmost end of the device in figure 11 while the flange 304, being seen as equivalent to the washer, is on the rightmost end of the device), wherein the inner washer attached to the first end of the cylinder stabilizes the voice prosthesis device at the first end to preventing an inward movement of the voice prosthesis device into the trachea (as per figure 11, part 318 (the inner washer) is seen to hold the device in place along 352, which is defined as the posterior wall of the trachea as per column 9 lines 33-50. As such, an inward movement to the trachea is prevented via part 318); and the outer washer (part 304) coupled with the second end of the cylinder (part 304 is on the other end of the device in figure 11 with respect to part 318) stabilizes the voice prosthesis device at the second end to prevent an inward movement of the voice prosthesis into an esophagus (part 304 in figure 11 is seen to hold the device in place.  As per column 9 line 16-32, part 304 lies against the wall 350 of the esophagus).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Blom (US Patent No.: 4,911,716) in view of Walder (US Pub No.: 2014/0288648) and Blom (US Patent No: 7,025,784) in further view of VonGunten (US Pub No.: 2013/0304212).
Regarding claim 4, the combination of Blom in view of Wilder and Blom (US Patent No.: 7,025,784) teach the voice prosthesis as claimed in claim 1 having an opening between 9 to 3’ o clock positions (the opening of the shutter of Walder is seen to be at a 9 o’clock position in figure 2.  This means that it will open between a 9 o’clock and a 3 o’clock position).  However, none of these references disclose an instance wherein the partial shutter is made up of platinum cured silicon and exhibits high tensile strength to prevent food inflow from an esophageal end. Instead, VonGunten does disclose the use of a platinum-cured silicone that can be used for an implanted medical device. While the device presented in VonGruten is a spinal tissue implant, the fact that a platinum-cured silicone is used will still have bearing on Blom. From here, as Blom is placed in the esophagus (as per the abstract of Blom), it is seen that the platinum-cured silicone and its high tensile strength will prevent an inflow of food in the device of Blom.
It would be seen as obvious to incorporate the platinum-cured silicone in VonGruten into Blom as the material is disclosed to “work well as an implant material” as per paragraph [0045]. The use of polymers for implants has been known in the art as polymers are seen as being biologically inert (which is mentioned in VonGruten in paragraph [0044]), which makes using polymers an obvious choice for the material used in a device like Blom. A curing process then can be used to best produce a material with a desired hardness (a durometer rating, which is disclosed in [0045]). As a result, platinum-cured silicone can be used to make a shutter device with a high tear strength. 
Claims 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Blom (US Patent No.: 4,911,716) in view of Blom (US Patent No: 7,025,784).
Regarding claim 11, Blom would disclose a voice prosthesis device (as disclosed in the abstract) to enable a laryngectomy patient to speak, wherein the voice prosthesis device comprises: a cylinder (figure 10 depicts a cylindrical prosthesis) comprising a first end (the leftmost part of the prosthesis in figure 10, by part 308) and a second end (the rightmost part of the prosthesis in figure 10, by part 304); an inner washer attached to the first end of the cylinder(part 318 in figure 10); and at least one ring (part 324 in figure 10) on the cylinder between the inner washer and outer washer.
However, Blom does not explicitly disclose an outer washer attached to the second end of the cylinder.  Instead, Blom does teach a flanged end 52 in column 7 lines 16-22 that is at the esophageal end of the implant. As per the structure of a flange, it is seen that a flange and a washer are both similar to the point where a flange and a washer are interchangeable and will produce an equivalent result.  As such, it is asserted that one of ordinary skill in the art would find it obvious to replace the flange with the washer. 
Blo also does not teach that the at least one ring on the cylinder between the inner washer and outer washer. Instead, Blom (US Patent No: 7,025,784) would teach at least one ring (being labeled as part 62 in figure 1) on the cylinder (figure 1 part 60) between the inner washer (figure 1 part 70 is depicted as being like a washer) and an outer washer (figure 1 part 52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ring of Blom (US Patent No.: 7,025,784) into the combination of Blom and Walder for the purpose of providing an additional means to secure the voice prosthesis of Blom in view of Walder to the patient. Blom (US Patent No.: 7,025,784) discloses a ring like element 62, called a skirt in column 4 lines 1-9 (which is the 20th paragraph in the detailed description) is disclosed to be made of a PVC plastic material with an adhesive used to attach the skirt to the stoma of a patient.  This will secure the voice prosthesis of Blom (US Patent No.: 7,025,784) to the patient.
Regarding claim 13, Blom in view of Blom (US Patent No: 7,025,784) teach the voice prosthesis device as claimed in claim 11, wherein Blom teaches that the number of rings to be used depends on the size of the voice prosthesis to be placed in a tracheoesophageal puncture of a patient and the rings (Blom is shown to have one ring being part 324 in figure 11. This is seen to be the appropriate number of rings as per the size of the voice prosthesis of Blom) are arranged to reduce a piston effect and prevent peri-prosthetic leakage of food (the rings like 324 of Blom will prevent a leakage of food and/or other substances as the rings are used to hold Blom in place. Part 324 is used to secure the washer part 318 in figure 11 which will then secure the device of Blom in place and prevent a peri-prosthetic leakage of food). 
Regarding claim 14, Blom in view of Blom (US Patent No: 7,025,784) teach the voice prosthesis device as claimed in claim 1, wherein Blom (US Patent No: 7,025,784) would teach that the at least one ring comprises at least two rings on the cylinder between the inner washer and the outer washer (being part 62 as well as part 24, which is disclosed as being a flange and depicted as being a ring like member in figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ring of Blom (US Patent No.: 7,025,784) into the device of Blom for the purpose of providing an additional means to secure the voice prosthesis of Blom to the patient. Blom (US Patent No.: 7,025,784) discloses a ring like element 62, called a skirt in column 4 lines 1-9 (which is the 20th paragraph in the detailed description) is disclosed to be made of a PVC plastic material with an adhesive used to attach the skirt to the stoma of a patient which would secure the voice prosthesis of Blom (US Patent No.: 7,025,784) to the patient.
With respect to incorporating part 24 into the combination of Blom and Walder, this would be for the purpose of incorporating a flange system that would hold in place a washer like element, as part 24 is disclosed to do in column 2 lines 37-47 and 56-67. It stands to reason that the flange of Blom (US Patent No.: 7,025,784) could be used to secure the washer of Blom (in the same manner that the flange would secure part 50 in column 2 lines 56-67).


Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Knight (US Patent No.: 5,391,205) teaches a tracheoesophageal voice prosthesis with a one way check valve 60 in figures 4 and 6, Nelson (US Pub No.: 2006/0287722) is a voice prosthesis with a ring member 64 in [0050].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/YASHITA SHARMA/Primary Examiner, Art Unit 3774